IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80869-9-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 MEHMET ALI WHICKER,

                      Appellant.


       SMITH, J. — Mehmet Whicker appeals his conviction for second degree

murder. He claims the court’s exclusion of the victim’s BAC (blood alcohol

content) violated his right to present a defense. He also challenges the

sufficiency of the self-defense jury instructions, the court’s decision to offer

supplemental jury instructions in response to a juror question, and the court’s

refusal to inform the jury that the death penalty was not available. Finally, he

challenges the calculation of his offender score. We conclude that the court

erred by excluding the victim’s BAC and by telling a juror that they could not

know if the death penalty was at issue. However, because these errors were

harmless and we find no other errors in the court’s decisions, we affirm.

                                       FACTS

       In the evening of October 2, 2016, Whicker was at the Tukwila

International Boulevard Station waiting for a bus to take him to a homeless

shelter in downtown Seattle. Jesse Goncalves, a stranger, walked up to Whicker



 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80869-9-I/2


and punched him in the face. According to Whicker’s testimony, Goncalves

called Whicker a racial slur and punched Whicker’s glasses off his face. Whicker

had previously been attacked by strangers and was concerned that Goncalves

might be there with other people. Goncalves yelled at Whicker to the effect of

“‘you ain’t going to make it too much longer if you keep hanging around here.’”

Whicker pulled out a knife, and Goncalves jumped back and began to walk away.

       Surveillance videos from the transit station show Goncalves begin to walk

away, then turn back before the two confront each other again. At one point,

Goncalves steps quickly toward Whicker, and Whicker stabs him. Goncalves

leaves the frame, and a few seconds later, other cameras show Whicker chasing

Goncalves through the transit station and stabbing Goncalves again. In a third

area, the camera shows Whicker continuing to chase Goncalves. Goncalves

then flips Whicker over his shoulder and kicks him before running away. Whicker

walks away shortly thereafter. A minute later, Goncalves returns with a security

guard and lies down. Goncalves died shortly after as a result of multiple stab

wounds.

       Whicker was arrested later that night after police found him a few blocks

away and a witness positively identified him. Whicker had visible injuries,

including blood on his hands and lip. Whicker told police he had been injured in

an earlier fall but later admitted he had been lying. He also stated that he

thought Goncalves was high and said Goncalves told Whicker he had a beer with

him. A toxicology report showed that Goncalves had a BAC of .24.

       The State charged Whicker with second degree felony murder while




                                            2
No. 80869-9-I/3


armed with a deadly weapon. During voir dire, a potential juror indicated that he

was averse to the death penalty. Over Whicker’s objection, the court granted the

State’s motion to tell the juror that they could not know whether the death penalty

was involved. The juror was told this outside the presence of the remainder of

the jury pool. The State later used one of its peremptory challenges to remove

the juror.

       At trial, Whicker contended he had acted in self-defense and claimed that

he could smell alcohol on Goncalves, which made him think Goncalves would

continue to be aggressive. The State moved to exclude the evidence of

Goncalves’s BAC on the basis that it was irrelevant. The court granted the

motion, permitting Whicker only to introduce evidence that some amount of

alcohol was found in Goncalves’s system.

       The court gave the jury Washington Pattern Instructions: Criminal (WPICs)

on the law of self-defense and rejected Whicker’s proposed instructions. After

deliberations began, the jury asked the court about the definition of “participant,”

and the court gave the jury an additional instruction defining the term over

Whicker’s objection. The jury found Whicker guilty as charged.

       At sentencing, the State introduced evidence of several of Whicker’s

previous offenses. In particular, it introduced a certified felony judgment and

sentence for second degree burglary, residential burglary, second degree

robbery, and second degree possession of stolen property, all from the same

date in 2007. It also introduced an affidavit of probable cause describing the

facts of these crimes to show that they did not constitute the same criminal




                                             3
No. 80869-9-I/4


conduct for purposes of Whicker’s offender score. Over Whicker’s objection, the

court found that the offenses were not the same criminal conduct and sentenced

Whicker to 331 months.

       Whicker appeals.

                                    ANALYSIS

       Whicker contends that the court erred by excluding evidence of

Goncalves’s BAC, by giving jury instructions that failed to adequately explain the

law of self-defense, by giving supplemental jury instructions after deliberations

had begun, by refusing to instruct the jury that the case did not involve the death

penalty, and by concluding that several of Whicker’s prior convictions did not

constitute the “same criminal conduct.” We agree that the court erred by

excluding evidence of Goncalves’s BAC and in its discussion of the death penalty

but conclude that the errors were harmless. Finding no other errors, we affirm.

                                 Exclusion of BAC

       Whicker first contends that the court erred by excluding Goncalves’s .24

BAC result. We agree that the court’s ruling violated Whicker’s right to present a

defense but conclude that the error was harmless beyond a reasonable doubt.

       When a defendant claims that the exclusion of evidence violated their right

to present a defense, we first review the court’s evidentiary ruling for abuse of

discretion. State v. Arndt, 194 Wn.2d 784, 797, 453 P.3d 696 (2019); State v.

Rivers, 129 Wn.2d 697, 709, 921 P.2d 495 (1996). Then, “[i]f the court excluded

relevant defense evidence, we determine as a matter of law whether the

exclusion violated the constitutional right to present a defense.” State v. Clark,




                                             4
No. 80869-9-I/5


187 Wn.2d 641, 648-49, 389 P.3d 462 (2017).

       The court’s exclusion of Goncalves’s BAC was an abuse of discretion.

Generally, “relevant evidence is admissible.” ER 402. Evidence is relevant if it

has “any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable.” ER 401. The

“threshold for relevance is extremely low.” City of Kennewick v. Day, 142 Wn.2d

1, 8, 11 P.3d 304 (2000). Here, the sizable amount of alcohol in Goncalves’s

blood corroborated Whicker’s testimony, thereby increasing his credibility and

supporting his self-defense theory. Whicker testified that he thought Goncalves

was going to continue attacking him because: “He’s being verbally aggressive,

like working himself up. I can smell alcohol. So I’m thinking between alcohol and

the yelling, he might be trying to work himself up to hit me again.” While the

State correctly noted that different people react to alcohol differently, the

relatively high BAC of .24 does make the validity of Whicker’s theory more likely

than the bare evidence that some alcohol was present in Goncalves’s blood.

The lack of information about how Goncalves would react to that amount of

alcohol therefore goes to the evidence’s weight, not its relevance. Accordingly,

the court’s ruling that the BAC was “simply not relevant” was an abuse of

discretion.

       Furthermore, the exclusion of this evidence violated Whicker’s

constitutional right to present a defense. Due process ensures that a defendant

has “‘the right to a fair opportunity to defend against the State’s accusations.’”

State v. Jones, 168 Wn.2d 713, 720, 230 P.3d 576 (2010) (quoting Chambers v.




                                              5
No. 80869-9-I/6


Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973)). This

includes the right to introduce evidence of at least minimal relevance. Jones,

168 Wn.2d at 720. Because the evidence was material to Whicker’s defense, “it

was a denial of due process to exclude it.” State v. Austin, 59 Wn. App. 186,

194, 796 P.2d 746 (1990).1

       Finally, we consider whether the exclusion of Goncalves’s BAC was

harmless error. Error is harmless if the State establishes beyond a reasonable

doubt that any reasonable jury would have reached the same result absent the

error. Jones, 168 Wn.2d at 724. Here, the excluded evidence would have

served only to bolster Whicker’s credibility and testimony, but even giving great

weight to Whicker’s testimony, no reasonable jury would find that Whicker’s

conduct constituted self-defense. A defendant can only act in self-defense to the

extent that they use a degree of force that “a reasonably prudent person would

find necessary under the conditions as they appeared to the defendant.” State v.

Walden, 131 Wn.2d 469, 474, 932 P.2d 1237 (1997). Here, even if the evidence

supports a finding that Whicker acted in reasonable fear of imminent harm, the

surveillance videos show that after Whicker first stabbed Goncalves, Goncalves

attempted to run away and Whicker continued to chase him, ultimately stabbing



       1   The State disagrees and contends that the probative value of
Goncalves’s BAC was outweighed by the prejudicial evidence. ER 403 permits
the court to exclude evidence “if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury.”
While we would generally defer to the court’s determination of unfair prejudice,
see Gerlach v. Cove Apartments, LLC, 196 Wn.2d 111, 124, 471 P.3d 181
(2020) (deferring to court’s discretion to exclude BAC as unfairly prejudicial to
plaintiff in tort’s case), here neither the State nor the trial court discussed a
prejudicial impact below.


                                            6
No. 80869-9-I/7


him several more times. A jury could not find that this was a degree of force that

would reasonably appear necessary to prevent imminent harm. We therefore

conclude that the error was harmless.

                         Jury Instructions on Self-Defense

       Next, Whicker claims that the jury instructions given by the court failed to

make the law of self-defense clear to the jury. We disagree.

       Jury instructions are generally sufficient if “they are supported by

substantial evidence, properly state the law, and allow the parties an opportunity

to satisfactorily argue their theories of the case.” State v. Espinosa, 8 Wn. App.

2d 353, 360-61, 438 P.3d 582 (2019). Jury instructions on self-defense must

also “‘make the relevant legal standard manifestly apparent to the average juror.’”

State v. Ackerman, 11 Wn. App. 2d 304, 312, 453 P.3d 749 (2019) (quoting State

v. Corn, 95 Wn. App. 41, 53, 975 P.2d 520 (1999)). We review the adequacy of

jury instructions de novo. State v. Clausing, 147 Wn.2d 620, 626, 56 P.3d 550

(2002).

       Self-defense is a defense to homicide “when there is reasonable ground to

apprehend a design on the part of the person slain to . . . do some great personal

injury to the slayer . . . and there is imminent danger of such design being

accomplished.” RCW 9A.16.050(1). This standard “incorporates both subjective

and objective characteristics,” requiring jurors to assess the evidence of self-

defense “from the standpoint of the reasonably prudent person, knowing all the

defendant knows and seeing all the defendant sees.” State v. Janes, 121 Wn.2d

220, 238, 850 P.2d 495 (1993).




                                             7
No. 80869-9-I/8


       The jury instructions in this case correctly stated the law and made the

legal standard manifestly apparent. The court’s instructions mirrored the WPICs

on self-defense, whereas Whicker’s proposed instructions added extra emphasis

to the subjective component of self-defense at several points. His proposed

instructions differed from the WPICs as indicated by italics:

                It is a defense to a charge of murder that the homicide was
       justifiable as defined in this instruction.
                Homicide is justifiable if [(1)] the slayer reasonably believed
       (from his subjective perspective) that the person slain intended to
       inflict death or great personal injury; (2) the slayer reasonably
       believed (from his subjective perspective) that there was imminent
       danger of such harm being accomplished; and (3) the slayer
       employed such force and means as a reasonably prudent person
       would use under the same or similar conditions as they reasonably
       appeared to the slayer (from his subjective perspective), taking into
       consideration all the facts and circumstances as they appeared to
       him, at the time of [and prior to] the incident.[2]

               A person is entitled to act on appearances in defending
       himself, if that person believes in good faith and on reasonable
       grounds (from his subjective perspective) that he is in actual danger
       of great personal injury, although it afterwards might develop that
       the person was mistaken as to the extent of the danger.
               Actual danger is not necessary for a homicide to be
       justifiable.[3]

              Great personal injury means an injury that the slayer
       reasonably believed (from his subjective perspective), in light of all
       the facts and circumstances known (to him) at the time, would
       produce severe pain and suffering if it were inflicted upon either


       2 Based on 11 Washington Practice: Washington Pattern Jury Instructions:
Criminal 16.02 (4th ed. 2016) (WPIC). This proposed instruction also omitted the
following language after “Homicide is justifiable”: “when committed in the lawful
defense of the slayer when . . . .” 11 Washington Practice: Washington Pattern
Jury Instructions: Criminal 16.02.
       3 Based on WPIC 16.07.



                                              8
No. 80869-9-I/9


       the slayer or another person.[4]

              It is lawful for a person who is in a place where that person
       has a right to be and who has reasonable grounds (from his
       subjective perspective) [f]or believing (from his subjective
       perspective) that he is being attacked to stand his ground and
       defend against such attack by the use of lawful force. The law
       does not impose a duty to retreat.[5]

The subjective component of self-defense was manifestly apparent without

Whicker’s requested changes. The instructions correctly instructed the jury to

make its decision based on the facts and circumstances as they appeared to

Whicker, and not to rely on whether actual danger was imminent. See Janes,

121 Wn.2d at 238 (subjective component of self-defense requires jurors to view

incident from perspective of the defendant given all facts and circumstances

known to him). Moreover, the instructions as given more accurately portray the

objective component of self-defense than Whicker’s requested instructions. The

objective component requires the jury to use the facts and circumstances as they

appear to Whicker to determine what a reasonable person in his position would

do. Janes, 121 Wn.2d at 238. This portion of the inquiry “serves the crucial

function of providing an external standard. Without it, . . . self-defense would

always justify homicide so long as the defendant was true to his or her own

internal beliefs.” Janes, 121 Wn.2d at 239. Because the instructions as given

appropriately balance the two aspects of self-defense, we conclude that they are

sufficient.


       4 Based on WPIC 2.04.01. This instruction has been specifically approved
by our Supreme Court. Walden, 131 Wn.2d at 477-78.
       5 Based on WPIC 16.08.



                                             9
No. 80869-9-I/10


              Supplemental Jury Instructions and Closing Argument

       Whicker contends that the court erred by giving a supplemental instruction

and reopening closing argument in response to a juror question. We disagree.

       The trial court may use its discretion to give supplemental instructions in

response to a request from a deliberating jury. State v. Becklin, 163 Wn.2d 519,

529, 182 P.3d 944 (2008). “[S]upplemental instructions should not go beyond

matters that either had been, or could have been, argued to the jury.” State v.

Ransom, 56 Wn. App. 712, 714, 785 P.2d 469 (1990).

       One of the elements that the State was required to prove was that “Jesse

Goncalves was not a participant in the crime of assault in the second degree.”

After the jury began deliberations, they sent a question to the judge asking for the

definition of participant. The State noted that it had forgotten to include a jury

instruction defining participant in the jury instruction packet. Over Whicker’s

objection, the court gave the jury a supplemental instruction which read: “A

‘participant’ in a crime is a person who is involved in committing that crime, either

as a principal or as an accomplice. A victim of a crime is not a ‘participant’ in that

crime.”

       This instruction correctly explained the law under RCW 9A.08.020. The

instruction did not introduce a new theory or claim but merely explained an

element that had already been introduced. The State had already argued during

its closing argument that Goncalves was not a participant in the crime because

he was instead a victim. Whicker then had an opportunity to respond to this

argument during his closing argument. For these reasons, he cannot show that




                                             10
No. 80869-9-I/11


the instruction exceeded matters that were argued to the jury or that he was

prejudiced by the supplemental instruction. See State v. Gonzales, 1 Wn. App.

2d 809, 818, 408 P.3d 376 (2017) (defendant was not prejudiced by

supplemental instruction where he could not “show that his cross examination or

closing argument would have changed if the instruction had been offered before

deliberations began”).

       Whicker contends that the instruction was improper because it

inappropriately commented on the evidence by signaling that the court viewed

Goncalves as a victim. However, the jury’s question, asking whether a

participant was “an accomplice rather than . . . a participant in the event,”

indicated a confusion that the instruction appropriately answered. The instruction

merely stated the law and properly left the issue of whether or not Goncalves

was a victim for the jury to determine. Accordingly, we conclude that the court

did not abuse its discretion by offering the supplemental instruction.6

                            Discussion of Death Penalty

       Whicker next claims that the court erred by granting the State’s motion




       6 Whicker also claims that the court erred by allowing the parties to give
additional closing arguments about the supplemental instruction. However, the
record shows that after Whicker protested the decision to give the supplemental
instruction on the basis that he had not presented argument about it, the court
asked Whicker if he wanted to give more closing argument and he accepted. We
have implicitly approved of allowing supplemental closing argument in cases
where supplemental instructions are appropriately given. State v. Hobbs, 71 Wn.
App. 419, 425, 859 P.2d 73 (1993) (holding that despite defense’s opportunity to
give additional closing argument, supplemental instructions were still not
appropriate where defense was not able to rethink its cross-examination strategy
based on original instructions). Whicker shows no prejudice resulting from the
court’s decision, and we find no abuse of discretion.


                                             11
No. 80869-9-I/12


regarding discussion of the death penalty. In light of State v. Pierce, 195 Wn.2d

230, 455 P.3d 647 (2020) (plurality opinion), the State concedes that the court

erred by declining to inform a prospective juror that the death penalty was not at

issue. We agree that this was error but conclude that it was harmless.

       In State v. Townsend, 142 Wn.2d 838, 846, 15 P.3d 145 (2001), overruled

by Pierce, 195 Wn.2d 230, our Supreme Court created a “strict prohibition

against informing the jury” in a noncapital case of whether the death penalty was

available for the charged crime. Two years after the court abolished the death

penalty in State v. Gregory, 192 Wn.2d 1, 19, 427 P.3d 621 (2018), it overturned

Townsend in Pierce, 195 Wn.2d at 244 (“We hold that Townsend is incorrect and

harmful because it artificially prohibits informing potential jurors whether they are

being asked to sit on a death penalty case.”). While all the justices in Pierce

agreed that Townsend need no longer apply after Gregory, only two justices

would have held that death-qualification discussions during voir dire required

reversal of a conviction.7 Pierce, 195 Wn.2d at 245 (Stephens, J. concurring).

The lead opinion’s decision turned on the State’s peremptory dismissal of a

prospective juror who did not “qualify” under death-qualification questioning, in

violation of GR 37, which prohibits the use of peremptory challenges in which

race or ethnicity could be a factor. Pierce, 195 Wn.2d 243-44.

       Here, juror 26 wrote on their juror questionnaire that they were “averse to




       7Death qualification is “‘the process whereby prospective jurors are asked
about the death penalty and excluded from the final panel if they oppose it.’”
Pierce, 195 Wn.2d at 236 n.3 (quoting State v. Hughes, 106 Wn.2d 176, 180,
721 P.2d 902 (1986)).


                                             12
No. 80869-9-I/13


[the] death penalty.” Juror 26 was then questioned outside the presence of the

venire, where the State informed them that they could not know whether the

death penalty was in play. They replied, “That makes me really uneasy. Part of

me says I would be really adverse if there was any doubt to conviction.” When

asked if they could “look at the evidence” and, if the State met its burden, “be

able to return a verdict of guilty,” they replied, “I hope so. It’s a hypothetical on a

very weighty issue.” Juror 26 later agreed that their religious convictions made it

difficult to sit in judgment on another person, and when asked whether they could

keep an open mind in deliberating on the case, they said, “I’ve never been

confronted with this question. I would hope so. If I say yes, then I fail. We’ll say

yes, a provisional yes.” The State used a peremptory challenge on juror 26, and

Whicker declined to object to the challenge.

       Whicker’s trial was held after Gregory but before Pierce. In light of Pierce,

the court erred by declining to state that the death penalty was not at issue.

However, the impacts of this error were minimized. Juror 26 volunteered the

information that they were averse to the death penalty without prompting, and

only juror 26 was present for the ensuing discussion. Under these

circumstances, the court’s decision to comply with Townsend was harmless.8



       8  While the lead opinion in Pierce suggests that Whicker may have had
grounds to object to juror 26’s dismissal under GR 37, Whicker failed to make a
GR 37 objection at trial and does not raise this issue on appeal. GR 37 provides
that if a party or the court objects to the use of a peremptory challenge on the
basis of improper bias, the party who made the peremptory challenge must
articulate its reasons for the challenge and the court must then evaluate the
reasons to allow or deny the challenge. GR 37(c)-(e). Here, because Whicker
did not object to the peremptory challenge, a record was never developed
concerning the challenge.


                                              13
No. 80869-9-I/14


                            Offender Score Calculation

       Whicker contends that the court erroneously calculated his offender score

at sentencing by failing to find that some of his prior offenses encompassed the

same criminal conduct. We disagree.

       In its calculation of an offender score, the sentencing court must

determine whether prior adult offenses encompass the same criminal conduct.

RCW 9.94A.525(5)(a)(i). Two crimes constitute the “same criminal conduct” only

if they “require the same criminal intent, are committed at the same time and

place, and involve the same victim.” RCW 9.94A.589(1)(a). While the State has

the burden to establish the existence of prior convictions, the defendant has the

burden of production and persuasion to establish that convictions constitute the

same criminal conduct. State v. Aldana Graciano, 176 Wn.2d 531, 540, 295

P.3d 219 (2013). We review the trial court’s determination of same criminal

conduct for abuse of discretion. Aldana Graciano, 176 Wn.2d at 537.

       Here, Whicker did not establish that his 2007 convictions were the same

criminal conduct. Indeed, his counsel acknowledged as much to the court:

“Technically, I think the State is correct and you have separate victims and may

argue that it constitutes separate crimes, but the—it’s all part of the same crime

that was occurring at the time.” Crimes can only constitute the same criminal

conduct if they involve the same victims, so these convictions were not the same

criminal conduct. RCW 9.94A.589(1)(a).

       Whicker disagrees and contends that the State had the burden to disprove




                                            14
No. 80869-9-I/15


same criminal conduct and that the State failed to do so.9 Whicker contends that

Aldana Graciano only established the burden of proof for proving that current

offenses are the same criminal conduct under RCW 9.94A.589(1)(a) and did not

establish the burden for prior offenses under RCW 9.94A.525(5)(a)(i). However,

the court determines whether prior offenses should be counted separately or not

“using the ‘same criminal conduct’ analysis” applied to current offenses under

RCW 9.94A.589(1)(a). RCW 9.94A.525(5)(a)(i). Accordingly, we have

previously applied the burden for proving same criminal conduct under Aldana

Graciano to prior offenses in addition to current offenses. See State v. Williams,

176 Wn. App. 138, 142, 307 P.3d 819 (2013), aff’d, 181 Wn.2d 795, 336 P.3d

1152 (2014).10 Aldana Graciano’s reasoning further supports this conclusion.

There, the court reasoned that the State has the burden to prove the existence of

prior convictions because their existence favors the State, whereas the

defendant has the burden to prove same criminal conduct because such a

determination favors the defendant by lowering their offender score below the

presumed score. Aldana Graciano, 176 Wn.2d at 539. This reasoning applies

with equal force to the determination that prior convictions constitute the same

criminal conduct. Because Whicker did not meet his burden to show the

offenses were the same conduct, we conclude that the court did not abuse its



      9  Whicker notes that the only evidence the State introduced which tended
to disprove same criminal conduct was a probable cause affidavit that Whicker
never stipulated to. Whicker does not dispute that the State properly met its
burden through other documents to establish the existence of these convictions.
       10 In affirming, the Supreme Court explicitly declined to address whether

the Aldana Graciano burden of proof rule applies to prior offenses. State v.
Williams, 181 Wn.2d 795, 798, 336 P.3d 1152 (2014).


                                           15
No. 80869-9-I/16


discretion by counting the offenses separately.

      We affirm.




WE CONCUR:




                                           16